Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s remarks dated 5/19/22 has been entered.  Claims 5 11-14, 16,17, 25, 28,29, 32, 34, 36 are cancelled. Claims 1-4,6-10,15,18-24,26-27,30-31,33 and 35 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maria Ligai on September 9, 2022. The application has been amended as follows: 
Please replace the claim set dated 11/16/21 with the following set:
--
1.	(Previously Presented) An equipment rental and purchase system comprising:
a kiosk, the kiosk comprising a user interface configured to receive user input and provide outputs to a user, a processor configured to receive the user input from the user interface, generate user output and control a locker system; and
a locker system for storing a plurality of pieces of golf equipment, the locker system comprising:
a plurality of discrete positions each configured to store at least one piece of golf equipment and allow access to the plurality of golf equipment under control of the processor,
each of the plurality of discrete locations is a locker, at least two or more of the lockers having a non-uniform shape adapted to store golf clubs, the non-uniform shape comprising a first part, from which the golf club is accessible, connected to a tubular second part, the first part having a width larger than a diameter of the tubular second part, wherein the first part is adapted to receive a head of the one golf club and the tubular second part is adapted to receive a shaft of the one golf club,
the processor configured to:
receive log in and credential information from a user via the user interface,
present the user a choice of golf equipment from the plurality of pieces of golf equipment,
receive a selection of one or more pieces of golf equipment through the user interface, wherein the selection of one or more pieces of golf equipment corresponds to one or more discrete positions of the plurality of discrete positions,
gather payment information from the user through the user interface, wherein the payment information corresponds to a period of use for the selected one or more pieces of golf equipment,
control the locker system to allow access to the corresponding one or more discrete positions to make the selected one or more pieces of golf equipment available to the user,
receive a user selection to return at least one of the accessed one or more pieces of golf equipment, and, based on said selection to return, verify that the returned pieces of golf equipment matches one of the accessed one or more pieces of golf equipment and control the locker system to receive the returned pieces of golf equipment, and
receive a user selection to provide a piece of golf equipment owned by the user, separate from the plurality of pieces of golf equipment, to the equipment rental and purchase system, and, based on said selection to provide the piece of golf equipment owned by the user, control the locker system to receive the piece of golf equipment from the user for storage and provide a credit to the user based on the received golf equipment, wherein the credit is toward controlling the locker system to allow access to the corresponding one or more discrete positions to make the selected one or more pieces of golf equipment available to the user.

2.	(Currently amended) The equipment rental and purchase system of claim 1, wherein the processor is further configured to verify the period of use has not been exceeded.

3.	(Previously Presented) The equipment rental and purchase system of claim 2, wherein the processor is further configured to process additional payment when the period of use has been exceeded, based on the gathered payment information.

4.	(Original) The equipment rental and purchase system of claim 2, wherein the processor is further configured to process additional payment for the purchase of the equipment.

5.	(Canceled) 

6.	(Original) The equipment rental and purchase system of claim 2, wherein the processor is further configured to provide a return receipt when the equipment is successfully returned.

7.	(Currently Amended) The equipment rental and purchase system of claim 1, wherein the locker system comprises a plurality lockers and a plurality of locked doors, each locker and locked door corresponding to a discrete position, wherein controlling the locker system to allow access to the corresponding one or more discrete positions comprises unlocking the corresponding locked doors to allow access to the one or more pieces of golf equipment stored in the corresponding lockers.

8.	(Currently amended) The equipment rental and purchase system of claim 7, wherein controlling the locker system comprises opening the corresponding locked doors to provide access to the one or more pieces of golf equipment stored in the corresponding lockers.

9.	(Currently amended) The equipment rental and purchase system of claim 1, wherein the locker system comprises a locked door and a carousel system comprising the plurality of discrete positions, wherein controlling the locker system comprises moving the plurality of discrete positions of the carousel system to align the corresponding one or more discrete positions with the locked door and unlocking the locked door to allow access to the one or more pieces of golf equipment stored at the corresponding one or more discrete positions.

10.	(Currently amended) The equipment rental and purchase system of claim 9, wherein controlling the locker system comprises opening the locked door to provide access to the one or more pieces of golf equipment.

11.	(Canceled) 

12.	(Canceled)

13.	(Canceled)

14.	(Cancelled)

15.	(Previously Presented) The equipment rental and purchase system of claim 1, wherein the returned the at least one of the accessed one or more pieces of golf equipment golf equipment, a used piece of golf equipment, golf equipment, and a previously purchased piece of golf equipment.

16.	(Cancelled)

17.	(Cancelled)

18.	(Currently amended) The equipment rental and purchase system of claim 1, wherein the gathered payment information comprises the credit 

19.	(Currently amended) The equipment rental and purchase system of claim 1, wherein the kiosk comprises one or more sensors configured to identify and determine a condition of one or more of the pieces of golf equipment, wherein the processor is configured to, upon receiving the piece of golf equipment from the user, identify the received piece of golf equipment and determine the condition of the received piece of golf equipment based on the one or more sensors, wherein the credit 

20.	(Currently amended) The equipment rental and purchase system of claim 1, wherein the processor is further configured to:
identify the received piece of golf equipment based, in part, on a user input identifying the piece of golf equipment through the user interface, wherein the credit golf equipment.

21.	(Currently amended) The equipment rental and purchase system of claim 1, wherein the processor is further configured to:
track when each of the selected one or more pieces of golf equipment is removed from the locker system based, in part, on one or more tracking devices, and
track when each of the golf equipment is returned to the locker system based, in part, on the one or more tracking devices.

22.	(Previously Presented) The equipment rental and purchase system of claim 21, wherein the one or more tracking devices comprises one or more of a sensor based identification technology, barcode based identification technology, camera based visual recognition system, and a combination thereof.

23.	(Currently amended) The equipment rental and purchase system of claim 22, wherein the sensor based identification technology comprises one or more sensors attached to each of the pieces of golf equipment configured to be detected by the equipment rental and purchase system.

24.	(Previously Presented) The equipment rental and purchase system of claim 23, wherein the one or more sensors comprises at least one radio frequency identification (RFID) tag.

25.	(Cancelled)

26.	(Currently amended) An equipment rental and purchase system comprising:
a kiosk comprising a user interface configured to receive user input and provide outputs to a user, one or more sensors configured generate outputs, and a processor configured to receive the user input from the user interface, generate user output and control a locker system;
the locker system comprising:
a plurality of discrete positions each configured to store at least one golf equipment and allow access to the golf equipment under control of the processor,
each of the plurality of discrete locations is a locker, at least two or more of the lockers having a non-uniform shape adapted to store golf clubs, the non-uniform shape comprising a first part, from which the golf club is accessible, connected to a tubular second part, the first part having a width larger than a diameter of the tubular second part, wherein the first part is adapted to receive a head of the one golf club and the tubular second part is adapted to receive a shaft of the one golf club,
the processor configured to:
receive log in and credential information from a user via the user interface,
present the user a choice of golf equipment from the golf equipment,
receive a selection of one or more pieces of golf equipment through the user interface, wherein the selection of one or more pieces of golf equipment corresponds to one or more discrete positions of the plurality of discrete positions,
control the locker system to allow access to the corresponding one or more discrete positions to make the selected one or more pieces of golf equipment available to the user, and
upon receiving the one or more pieces of golf equipment being returned by the user, identify the received one or more pieces of golf equipment and determine the condition of at least one of the received one or more pieces of golf equipment based on the output from the one or more sensors,
wherein at least the one or more pieces of golf equipment is a golf club comprising a head part and a shaft part, each of the head part and the shaft part comprising an identifying sensor, wherein identifying the received one or more golf clubs comprises determining that head part and shaft part are associated with each other based on outputs from the identifying sensors.

27.	(Currently amended) The equipment rental system of claim 26, wherein the one or more sensors comprises a camera configured to generate an image of the at least one of the received one or more pieces of golf equipment, wherein the processor is configured to compare the generated image against a previous image of the at least one of the received one or more pieces of golf equipment to determine the condition.

28.	(Cancelled)

29.	(Cancelled)

30.	(Currently amended) The equipment rental system of claim 1, wherein each of the one or more pieces of golf equipment are golf clubs each comprising a head part and a shaft part, each of the head part and the shaft part comprising a sensor, wherein verifying that the returned piece of golf equipment matches one of the accessed one or more pieces of golf equipment comprises determining that the head part and the shaft part are associated with each other based on outputs received from the sensors.

31.	(Previously Presented) The equipment rental system of claim 1, further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device comprises an application running thereon configured to receive user inputs and provide the user inputs to the kiosk over the network, wherein one or more of the user inputs received by the kiosk are provided by the application.

32.	(Canceled)

33.	(Previously Presented) The equipment rental system of claim 26, further comprising a computing device associated with the user communicatively coupled to the kiosk via a network, the computing device comprises an application running thereon configured to receive user inputs and provide the user inputs to the kiosk over the network, wherein one or more of the user inputs received by the kiosk are provided by the application.

34.	(Canceled)

35.	(Currently amended) The equipment rental system of claim 1, wherein payment information is based on a number of times the selected one or more pieces of golf equipment have been demoed by users of the equipment rental and purchase system.

36.	(Cancelled) 
--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner is in agreement with arguments submitted by the Applicant on 5/19/22.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claim novel and unobvious.  Therefore, the Examiner is allowing the case.

A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
September 9, 2022